Order filed September 21, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00635-CV
                                   ____________

                         JAMES E. ELBAOR, Appellant

                                         V.

                      RAVI MOPARTY, ET AL, Appellees


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-15978

                                    ORDER

      Appellee/cross-appellant Fadi Ghanem filed a notice of appeal in this case
on August 17, 2017. To date, the filing fee of $205.00 has not been paid. No evidence
that Ghanem is excused by statute or the Texas Rules of Appellate Procedure from
paying costs has been filed. See Tex. R. App. P. 5.

      Accordingly, Ghanem is ordered to pay the filing fee in the amount of $205.00
to the clerk of this court on or before October 2, 2017. See Tex. R. App. P. 5. If
Ghanem fails to timely pay the fee, the appeal will be dismissed.

                                  PER CURIAM